Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Magwood appeals the district court’s order and judgment adopting the magistrate judge’s report and recommendation and dismissing his civil rights complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Magwood v. Haberstadt, No. 2:14-cv-03972-DCN (D.S.C. May 7, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar*126gument would not aid the decisional process.

AFFIRMED.